EXHIBIT 10.1

AMENDMENT

TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

OF

JEFFREY T. SLOVIN

This Amendment (“Amendment”) dated as of the 7th day of May, 2013 by and between
Sirona Dental Systems, Inc., a Delaware corporation, having an office at 30-30
47th Avenue, Long Island City, New York (collectively, the “Company”) and
Jeffrey T. Slovin (“Employee”).

WITNESSETH:

WHEREAS, the Company entered into an Amended and Restated Employment Agreement
with Employee, made as of June 14, 2006 (the “Agreement”); and

WHEREAS, the Company entered into an Amendment to the Amended and Restated
Employment Agreement with Employee, dated December 2, 2008;

WHEREAS, the Amended and Restated Employment Agreement was further Amended and
Restated by Letter Amendments effective September 20, 2010 and October 1, 2012;

WHEREAS, both the Company and Employee are desirous to amend certain provisions
of the Agreement, as amended and restated;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties agree as follows:

1. Section I of the Agreement, paragraph 1 of the September 20, 2010 Letter
Agreement, and paragraph 2 of the October 1, 2012 Letter Amendment shall be
amended by deleting both Section I and each paragraph 1 in their entirety and
substituting in lieu thereof:

“The Company hereby employs Employee, and Employee hereby agrees to be employed,
as President and Chief Executive Officer of the Company (“CEO”), effective
February 20, 2013, upon the terms and conditions set forth. The parties
acknowledge that the June 2004 Agreement has expired by mutual agreement of the
parties and has no further force and effect.”

2. Section II of the Agreement shall be amended as follows:

(a) Deleting the first unnumbered paragraph and substituting the following:

“As CEO and President Employee shall, subject to the control of the Board, have
general supervision over and general charge for the business of the Corporation.
Employee shall see that all orders of the Board are carried into effect, and
perform such duties as may from time to time be assigned to him by the Company’s
By Laws or by the Board. Employee is authorized to enter into contracts and
execute and deliver instruments on behalf of the Corporation in the ordinary
course of its business without specific approval of the Board.



--------------------------------------------------------------------------------

(b) Deleting the second sentence in the second unnumbered paragraph and
substituting the following:

“Employee’s initial principal place of residence shall be in Germany. Employee
shall travel extensively as reasonably required in the performance of his duties
hereunder.”

3. Section IV of the Agreement shall be amended as follows:

(a) Deleting sub-paragraphs (1)(i), (ii) and (iii) and substituting the
following:

“Employee shall receive a Base Salary of $850,000.00 subject to increases as may
be approved by the Board and the Compensation Committee from time to time.
Employee’s Base Salary shall be payable bi-monthly or in accordance with any
other payment schedule as may be adopted generally for the payment of the
Company’s payroll.”

(b) Deleting the final sentence of subparagraph (2), so that it shall read:
“Employee shall be eligible to receive a bonus in an amount payable pursuant to
the terms and conditions set forth in the Fiscal 2009 Executive Bonus Plan. The
Target Bonus under the Fiscal 2009 Executive Bonus Plan shall be calculated at
100% of the Base Salary.”

(c) Deleting subparagraph (9) and substituting the following:

“A leased Company automobile commensurate with the position of CEO throughout
the term of Employee’s employment with the Company. Additionally, the Company
shall make full payment of automobile insurance premiums and operating expenses
relating to said automobile.”

4. Section VI of the Agreement shall be amended as follows:

(a) Deleting subparagraph (iv) in its entirety (and deleting paragraphs 4 and 5
of the September 20, 2010 Letter Amendment) and substituting: “Employee no
longer reports to the Company’s Board of Directors;”

(b) Deleting the last sentence (and deleting paragraphs 6 and 7 of the
September 20, 2010 Letter Amendment) and substituting the following: Prior to
resigning for Good Reason, Employee shall provide the Company 30 days’ (90
working days’ in the case of (iv), above) notice of such intention to resign for
Good Reason and the Company shall have the opportunity to cure such conduct, if
curable, during such period.”

 

2



--------------------------------------------------------------------------------

5. Section X of the Agreement shall be amended as follows:

(a) The last sentence of subparagraph 4 shall have the following language added
to the end of the sentence: “without regard to its conflicts of laws
principles.”

(b) Add a new subparagraph 7 entitled “Notice”:

“Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be deemed to have been given when delivered
personally, mailed by certified or registered mail, return receipt requested and
postage prepaid, sent via a nationally recognized overnight courier, or via
facsimile confirmed in writing, to the party to whom it is to be given, at the
following addresses:

 

   Employee       Company                   Jeffrey T. Slovin      
Sirona Dental Systems, Inc.       Merckstrasse 21       30-30 47th Ave.      
Seeheim Jugenheim 64342       Long Island City, NY 11101       Germany      
ATTENTION: General Counsel   

(c) Add a new subparagraph 8 entitled “Entire Agreement and Modification”:

“This Agreement sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof, supersedes all existing agreements between
them concerning such subject matter, and may be modified only by a written
instrument duly executed by each party.”

(d) Add a new subparagraph 9 entitled “Waiver”:

“Any waiver by either party of a breach of any provision of this Agreement shall
not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement. The failure
of a party to insist upon strict adherence to any term of this Agreement on one
or more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement. Any waiver must be in writing.”

(e) Add a new subparagraph 10 entitled “Binding Effect”:

“The Employee’s rights and obligations under this Agreement shall not be
transferable by assignment or otherwise, such rights shall not be subject to
commutation, encumbrance or the claims of the Employee’s creditors, and any
attempt to do any of the foregoing shall be void. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Employee and his
heirs and personal representatives, and shall be binding upon and inure to the
benefit of the Company and its successors and assigns.”

 

3



--------------------------------------------------------------------------------

(f) Add a new subparagraph 11 entitled “Construction and Interpretation”:

“Should any provision of this Agreement require judicial interpretation, the
parties hereto agree that the court interpreting or construing the same shall
not apply a presumption that the terms hereof shall be more strictly construed
against one party by reason of the rule of construction that a document is to be
more strictly construed against the party that itself, or through its agent,
prepared the same, and it is expressly agreed and acknowledged that the
Executive and the Company and their respective representatives have participated
in the preparation of this Agreement.”

(g) Add a new subparagraph 12 entitled “Third Party Beneficiaries”:

“This Agreement does not create, and shall not be construed as creating, any
rights enforceable by any person not a party to this Agreement.”

(h) Add a new subparagraph 13 entitled “Counterparts”:

“This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.”

(i) Add a new subparagraph 14 entitled “Tax Provisions”:

“In the event the Company’s housing, automobile lease, insurance and maintenance
payments described in Section IV, or the tuition payments described below, are
deemed to be income to Employee, Employee will receive additional payments in an
amount (the “Gross-Up Amount”) intended to place Employee in the same after-tax
position (taking into account any and all applicable federal, state, local and
foreign income, employment and excise taxes that Employee would have been in if
the Employee had not incurred any tax liability).”

6. Paragraphs 2 and 3 of the September 20, 2010 Letter Amendment, and paragraph
1 of the October 1, 2012 Letter Amendment, shall be amended as follows:

(a) “The Relocation Period is extended for a period to be determined within the
sole discretion of the Employee”;

(b) Deleting paragraph 3(ii) in its entirety and substituting the following:
“Housing for the Employee and his family at any location within the country of
Germany.”

(c) Adding a new paragraph 3(vi) to the September 20, 2012 Letter Amendment
which states: “During the Relocation Period the Company will pay for tuition
incurred by Employee in connection with the education of his school-age
children.”

 

4



--------------------------------------------------------------------------------

(d) Adding a new paragraph 3(vii) to the September 20, 2012 Letter Amendment,
which states: “In the event it is determined by any taxing authority that
insufficient amounts were withheld from Employee’s compensation for tax
purposes, Company will protect, indemnify and hold harmless Employee from any
withholding or tax payment together with any interest and penalties thereon
against him.

7. All other terms of the Agreement shall remain in full force and effect as
previously written.

IN WITNESS WHEREOF, the Company and Employee have executed this Amendment the
day and year first above written.

 

    SIRONA DENTAL SYSTEMS, INC.          

By: /s/ Jonathan Friedman

    Name:   Jonathan Friedman     Its:   General Counsel and Secretary          

/s/ Jeffrey T. Slovin

    Jeffrey T. Slovin

 

 

5